DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to communication(s) filed on 2/28/22. 

There are a total of 23 claims pending in this application; of the previous 23 claims, claims 30, 33-34, 42, 45, and 53 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-31, 33-35, 42, 45-46 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486).

As to claim 30 McQuade teaches:

determining, based at least in part on the telematics data, a package status relating to whether the package is present or absent from the vehicle; ([0053]) 

communicating the package status to a user. ([0053]) McQuade doesn’t explicitly teach: “connecting a telematics device to a vehicle network communications bus via an OBD interface; receiving telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information Tengler teaches:

connecting a telematics device to a vehicle network communications bus; (Fig 1 element 14 and [0027] and [0033])

receiving telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data; vehicle location data; and vehicle acceleration data; ([0045], and [0050-0053]) Tengler doesn’t explicitly teach: the telematics device is connected via an OBD interface. Elliot teaches:

the telematics device is connected via an OBD interface ([0009])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler and Elliot. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched and using an industry standard interface (OBD) in the design to reduce design time and, therefore, cost.

As to claim 34 McQuade teaches:

comparing the telematics data to a threshold; ([0040] as a vehicle approaches the location an alert can be given – the examiner interprets the limit determining when to provide the alert as the vehicle being within a threshold distance of the “interaction location”)

determining, based at least on part of at least one of the vehicle operation data, the vehicle location data, and the vehicle acceleration data, a package status relating to whether the package is located with the vehicle; ([0053])

([0053]) McQuade doesn’t explicitly teach: “connecting a telematics device to a vehicle network communications bus via an OBD interface; receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053]) Tengler doesn’t explicitly teach: the telematics device is connected via an OBD interface. Elliot teaches:

the telematics device is connected via an OBD interface ([0009])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler and Elliot. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched and using an industry standard interface (OBD) in the design to reduce design time and, therefore, cost.

As to claim 45 McQuade teaches:

wherein receiving the telematics data from the telematics device comprises:
receiving from the telematics device the telematics first data indicative of a first location of the vehicle; ([0006], [0008], [0040], and [0053])

receiving from the telematics device the telematics second data indicative of a second location of the vehicle; ([0006], [0008], [0040], and [0053])

receiving from the telematics device the telematics second data indicative of a third location of the vehicle; ([0006], [0008], [0040], and [0053])

receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0053])

determining, based at least on part of at least one of the vehicle operation data, the vehicle location data, and the vehicle acceleration data, a package status relating to whether the package is located with the vehicle at the third location; ([0053])

communicating the package status to a user. ([0053])
McQuade doesn’t explicitly teach: “connecting a telematics device to a vehicle network communications bus via an OBD interface; receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle network communications bus; (Fig 1 element 14 and [0027] and [0033])

receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053]) Tengler doesn’t explicitly teach: the telematics device is connected via an OBD interface. Elliot teaches:

the telematics device is connected via an OBD interface ([0009])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler and Elliot. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched and using an industry standard interface (OBD) in the design to reduce design time and, therefore, cost.

	As to claims 31, 35 and 46 (using claim 31 as exemplary) McQuade teaches:

wherein the vehicle location data includes GPS data. ([0009] and [0031-0032])

	As to claims 33, 42 and 53 (using claim 33 as exemplary) Tengler teaches:

wherein receiving vehicle telematics data from a telematics device comprises receiving vehicle telematics data from the telematics device as a result of an event. ([0045])

Claims 37 and 48 rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Shuman et al. (US 20030065432).

	As to claims 37 and 48 (using claim 37 as exemplary), McQuade, Tengler and Elliot teach all of the claimed limitations of claims 34 and 45 as above. McQuade, Tengler and Elliot don’t explicitly teach: “wherein the vehicle operation data includes data indicative of a seatbelt status.” Shuman teaches:

wherein the vehicle operation data includes data indicative of a seatbelt status. ([0179])
.

Claims 38-41 and 49-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Davidson et al. (US 20100094769).

	As to claims 38 and 49 (using claim 38 as exemplary), McQuade, Tengler and Elliot teach all of the limitations of claims 34 and 45 as above. McQuade, Tengler and Elliot don’t explicitly teach: “wherein the other sensor data includes data indicative of a door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a door status. ([0040-0042])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot and Davidson. The further motivation would have been to enhance safety by notifying drivers of doors that aren’t completely latched.

As to claims 39 and 50 (using claim 39 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a driver's side door status. ([0040-0042])

As to claims 40 and 51 (using claim 40 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

As to claims 41 and 52 (using claim 41 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Schrader et al. (US 20130303143).

	As to claim 43 McQuade, Tengler and Elliot teach all of the claimed limitations of claim 34 as above. McQuade, Tengler and Elliot don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Davidson et al. (US 20100094769) and further in view of Schrader et al. (US 20130303143).

	As to claim 54 McQuade, Tengler, Elliot and Davidson teach all of the claimed limitations of claim 41 as above. McQuade, Tengler, Elliot and Davidson don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

 ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot, Davidson and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claims 44 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Shuman et al. (US 20030065432) and further in view of Davidson et al. (US 20100094769).

	As to claims 44 and 55 (using claim 44 as exemplary), McQuade, Tengler and Elliot teach all of the claimed limitations of claims 34 and 45 as above. McQuade further teaches:

wherein the vehicle location data includes GPS data ([0009] and [0031-0032]) McQuade, Tengler and Elliot don’t explicitly teach: “wherein the vehicle operation data includes data indicative of a seatbelt status, data indicative of a driver's side door status and data indicative of a cargo door status.” Shuman teaches:

wherein the vehicle operation data includes data indicative of a seatbelt status. ([0179]) Shuman doesn’t explicitly teach: “wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status ([0040-0042] the examiner interprets the bulkhead door as a cargo door)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot, Shuman and Davidson. The further motivation would have been to transmit a crash or imminent 

Response to Arguments 

Applicant's arguments (from the AFCP – no new arguments were submitted with this RCE request) are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181